Citation Nr: 0922237	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  08-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for sinusitis.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1989 to August 1993.  Service in Southwest Asia 
is indicated by the evidence of record.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

Procedural history

Service connection for sinusitis was originally denied by the 
RO in a June 2006 rating decision.   

In July 2007, the Veteran filed to reopen his previously-
denied claim of entitlement to service connection for 
sinusitis.  The claim was reopened and denied in the above-
referenced September 2007 rating decision.  The Veteran 
disagreed with the RO's decision and perfected an appeal as 
to that issue.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Lincoln RO in April 2009.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

Issues not on appeal

The RO denied the Veteran's claims of entitlement to service 
connection for hearing loss and tinnitus in the above-
referenced June 2006 rating decision.  To the Board's 
knowledge, the Veteran has not disagreed with these 
assessments.  Accordingly, the issues are not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  In June 2006, the RO denied the Veteran's claim of 
entitlement to service connection for sinusitis.  The Veteran 
did not appeal this decision.

2.  The evidence associated with the claims folder subsequent 
to the June 2006 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the Veteran's claim of entitlement to service 
connection for sinusitis.

3.  The competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
service and his current diagnosis of sinusitis.


CONCLUSIONS OF LAW

1.  The June 2006 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Since the June 2006 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for sinusitis; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R.          § 3.156 (2008).

3.  The Veteran's sinusitis was not incurred in or aggravated 
by military service.    38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for 
sinusitis.  Implicit in his claim is the contention that new 
and material evidence which is sufficient to reopen the 
previously-denied claim has been received.  In the interest 
of clarity, the Board will first discuss certain preliminary 
matters.  The issue on appeal will then be analyzed and a 
decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
However, once the claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits under a law administered by the Secretary, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A (West 2002).  Therefore, the VCAA duty to notify 
applies to the issues on appeal.  However, the standard of 
review and duty to assist do not apply to the claim unless it 
is reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his service 
connection claim in letters from the RO dated April 5, 2006 
and July 17, 2007 which informed the Veteran that the 
evidence must demonstrate "a relationship between your 
disability and an injury, disease, or event in military 
service."  

With respect to notice to the Veteran regarding new and 
material evidence, the July 2007 VCAA letter stated, "[y]ou 
were previously denied service connection for sinusitis.  You 
were notified of the decision on July 5, 2006."  The July 
2007 letter notified the Veteran that evidence sufficient to 
reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  The letter specifically noted "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to VA for the first time."  The letter also 
stated, "[i]n order to be considered material, the 
additional existing evidence must pertain to the reason your 
claim was previously denied."  Further, the letter 
specifically advised the Veteran of the reason why the RO 
originally denied his service connection claim; namely, 
because "the condition was not found to be incurred in or 
aggravated by service.  Therefore, the evidence you submit 
must relate to this fact."  Accordingly, the notice 
requirements as specified by Kent v. Nicholson, 20 Vet. App. 
1 (2006) have been fulfilled.  In any event, because the 
Veteran's service connection claim is being reopened, any 
notification error with respect to new and material evidence 
under Kent is nonprejudicial.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the April 2006 and 
July 2007 letters, whereby he was advised of the provisions 
relating to the VCAA.  Specifically, the RO advised him that 
VA would assist him with obtaining relevant records from any 
Federal agency, including records from the military and VA 
Medical Centers.  The Veteran was also advised in the letters 
that a VA examination would be provided if necessary to 
decide his claim.  With respect to private treatment records, 
the letters informed the Veteran that VA would make 
reasonable efforts to obtain private records or evidence not 
held by any Federal agency necessary to support his claim.  
Included with the April 2006 letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letter asked that the Veteran complete such so that 
the RO could obtain private records on his behalf.  

The April 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]   See also the July 2007 VCAA letter, page 4.

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the April 2006 VCAA letter, on page 2.  However, 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the Veteran's claim.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  With respect to elements (4) and (5), the 
Veteran was provided notice as to degree of disability and 
effective date in a letter dated March 20, 2006, as well as 
the above-referenced April 2006 and July 2007 VCAA letters.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].



Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran engaged the services of a 
representative, he was provided with ample opportunity to 
submit evidence and argument in support of his claim, and he 
testified before the undersigned in April 2009.

The Board notes that at the April 2009 hearing, the 
undersigned Acting Veterans Law Judge granted the Veteran a 
30 day continuance to obtain and supply more evidence of 
medical treatment.  The thirty day continuance has expired, 
and the Veteran has submitted no further evidence.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Continuity of symptomatology

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2008); 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth 
v. West, 13 Vet. App. 117, 120 (1999), the Court stated that 
in Savage it had clearly held that  38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
July 2007, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

Reopening the claim

The Board is of course aware that the RO reopened the 
Veteran's claim in its September 2007 rating decision.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for sinusitis was 
previously denied in a June 2006 rating decision.  The 
Veteran did not appeal that decision, and it became final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

In the June 2006 rating decision, the RO noted that there was 
no evidence of record demonstrating that the Veteran's 
sinusitis occurred in, or was caused by his military service.  
In essence, the RO denied the claim because Hickson elements 
(2), in-service disease or injury, and (3), medical nexus, 
were missing.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted (i.e. after June 2006) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether there is evidence of an in-service injury or 
disease, and evidence of a medical nexus between the 
Veteran's current disability and military service.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) [there must be new and 
material evidence as to each and every aspect of the claim 
that was lacking at the time of the last final denial in 
order for there to be new and material evidence to reopen the 
claim].

The Board finds that recently submitted photographs, a 
"buddy statement," and a July 2007 medical nexus opinion of 
R.L.W., M.D. constitute new and material evidence.  The 
Veteran claims that he sustained an in-service injury to his 
sinuses by inhaling smoke from oil fires while serving in the 
Persian Gulf.  Indeed, the Veteran submitted photographs in 
August 2008 depicting himself stoking drum fires in the 
desert, as well as a December 2008 statement from a fellow 
servicemember, who indicated that both he and the Veteran 
oversaw the controlled burning of waste using diesel fuel 
while serving together in Desert Storm and Desert Shield.  
Additionally, Dr. R.L.W.'s opinion establishes that the 
Veteran's current sinus disability is "more likely than not 
related to his exposure to smoke from the oil fires in the 
first gulf war."  For the sole purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of this opinion, although not its weight, is 
presumed.  See Justus.  This new evidence relates to the 
unestablished facts necessary to substantiate the Veteran's 
claim [i.e., in-service injury and disease, and a medical 
relationship between the Veteran's current disability and 
military service], and present a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2008).  
Accordingly, the Board finds that there is sufficient new and 
material evidence to reopen the claim for service connection 
for sinusitis.  

Procedural concerns

Having reopened the claim, the Board will consider whether a 
grant of service connection is warranted.  Before doing so, 
however, the Board must consider certain procedural concerns.  
The first concern centers on the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  The third concern is the standard of review which 
the Board must employ in de novo decisions.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
Veteran's claim on a de novo basis.  See the February 2008 
statement of the case (SOC).  The Veteran's presentation has 
not been limited to the matter of submission of new and 
material evidence, and the Veteran testified as to the merits 
of his claim before the undersigned in April 2009.  Thus, 
there is no prejudice in the Board's consideration of the 
claim on the merits.  

Additionally, as discussed above, VA's statutory duty to 
assist the Veteran in the development of his claim attaches 
at this juncture.  The Board must therefore determine whether 
additional development of the evidence is needed.  In 
general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim for sinusitis, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, 
the RO has obtained the Veteran's service treatment records, 
VA and private treatment records, and a buddy statement.  
Additionally, the RO afforded the Veteran VA examinations in 
August 2007 and September 2008.

The Board notes that the RO has attempted to obtain the 
Veteran's private treatment records from Dr. G.H. on two 
separate occasions at the request of the Veteran.     See the 
February 27, 2006 and August 26, 2008 letters from the RO to 
Dr. G.H.  In March 2008, Dr. G.H sent a statement to the RO 
noting that the Veteran received treatment for sinusitis on 
25 separate occasions from February 1999 to March 2006. See 
the March 26, 2008 letter from Dr. G.H.  However, no 
treatment records accompanied the letter.  The Board notes 
that the Veteran's claims file contains some treatment 
records from Dr. G.H.  However, per the Veteran's 
representative's request, the undersigned Acting Veterans Law 
Judge granted the Veteran a thirty day continuance so that 
the Veteran could obtain additional records from Dr. G.H., as 
well as other prior treatment records.  The thirty days have 
expired and the Veteran has submitted no evidence since the 
hearing.  

VA has done its utmost to develop the evidence with respect 
to the veteran's claim. Any failure to develop this claim 
rests with the Veteran himself.  The Court has held that VA's 
duty to assist the Veteran in developing the facts and 
evidence pertinent to a Veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim, and presented testimony before the 
Board in April 2009.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West  
2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board wishes to make it clear that evidence which is 
sufficient to reopen a claim may not be sufficient to grant 
the claim under the standard of review which now must be 
applied.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit held that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim. 

Crucially, the Justus presumption of credibility does not 
attach after a claim has been reopened.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

Discussion of the merits of the claim

The Veteran seeks service connection for sinusitis, which he 
contends is related to exposure to fumes from oil well fires 
while serving on active duty.  As noted above, in order to 
establish service connection for the claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

It is undisputed that the Veteran currently has sinusitis, as 
indicated in both the August 2007 and September 2008 VA 
examination reports.  Accordingly, Hickson element (1), 
current disability, is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.  
Concerning in-service disease, the Veteran's service medical 
records do not indicate that a chronic sinus disability was 
present in service.  While the Veteran's records do show that 
he was treated for a respiratory disorder associated with his 
lungs, the records indicate no specific complaints of, or 
treatment for a sinus condition.

Concerning in-service injury, as noted above, the Veteran 
claims that while serving in the Persian Gulf, he was exposed 
to fumes from multiple oil well fires.  More specifically, at 
a hearing before the RO in August 2008, the Veteran testified 
that he was assigned to latrine duty, and used diesel fuel to 
burn up waste materials in drums.  See the August 2008 RO 
hearing transcript, page 5.  The Veteran has submitted 
pictures of himself stoking one of these barrel fires, as 
well as a statement from a fellow servicemember [D.W.J.] 
corroborating the Veteran's testimony.  

Lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness' personal knowledge.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994); see also 38 C.F.R. § 3.159(a)(2) [Competent 
lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person].  
In this connection, the Veteran and D.W.J. are certainly 
competent to testify about their in-service experiences, to 
include whether they inhaled fumes from regular exposure to 
oil well fires.  The Board finds the Veteran's testimony to 
be credible.  Accordingly, Hickson element (2), in-service 
injury, is also satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
there is conflicting medical evidence regarding the 
relationship, if any, of the Veteran's current sinusitis and 
his military service.  

Arguably in the Veteran's favor is the above-referenced 
medical opinion of Dr. R.L.W., who in July 2007 indicated 
that he had never had a patient who "failed so consistently 
to respond to antibiotics for sinusitis . . . I must assume 
that his . . . frequent sinusitis . . . [is] more likely than 
not, related to his exposure to smoke from the oil fires in 
the first gulf war."  See the Veteran's July 24, 2007 VA 
outpatient treatment report.  Contrary to Dr. R.L.W.'s 
finding are the medical opinions of the August 2007 and 
September 2008 VA examiners, who assert that the Veteran's 
current sinusitis is not likely related to his in-service 
exposure to fumes.  The Board will discuss each in turn.  	

After a review of the Veteran's service treatment records and 
a thorough physical examination, the August 2007 VA examiner 
opined that "it is less likely than not the [sinus] 
condition is related to inhalation of irritants while in 
Iraq."  See the August 2007 VA examiner's report, page 5.  
The examiner reasoned that while inhaled irritants is one of 
a number of possible causes of sinusitis, it is "reasonable 
to assume the veteran would have developed this condition 
within months of exposure.  Unfortunately, there is an 
absence of medical records to support the development of this 
condition while in Iraq."  

Similarly, the September 2008 VA examiner noted [after review 
of the Veteran's medical history] that it is "less likely as 
not that the veteran's current sinus condition is related to 
his exposure to smoke and oil fires and exposure to diesel 
fumes while serving in the military."  See the September 
2008 VA examiner's report, page 2.  The September 2008 
examiner specifically referenced studies that have analyzed 
the long-term effects of oil well fires, the results of which 
"did not show any long term upper respiratory effects due to 
the exposure from oil well fires by the military personnel 
serving over there."  Id.  Pertinently, the September 2008 
VA examiner agreed with the findings of the August 2007 VA 
examiner, basing his negative nexus opinion on the Veteran's 
silent service treatment records, the combined research of 
the above-referenced medical studies, and the Veteran's 
"prolonged time course for the initiation of the symptoms."  
See id.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).

The Board also has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991), the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  After reviewing the record, and 
for reasons stated immediately below, the Board finds the 
opinions of August 2007 and September 2008 VA examiners, who 
each determined that the Veteran's sinusitis is less likely 
related to his military service, to be of greater probative 
value than Dr. R.L.W.'s opinion to the contrary.

Dr. R.L.W. seemingly based his positive nexus opinion on the 
fact that the Veteran is a non-smoker, and that the Veteran 
has consistently been unresponsive to antibiotics.  See the 
Veteran's July 24, 2007 VA outpatient treatment record.  
However, Dr. R.L.W. fails to account for the Veteran's 
negative service treatment records, and lack of documented 
sinus treatment for years following the Veteran's separation 
from service.  The failure of Dr. R.L.W. to explain his 
conclusion in light of the negative evidence weights heavily 
against the probative value of his opinion.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of 
the physician to provide a basis for his/her opinion goes to 
the weight or credibility of the evidence]; see also Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

In contrast, the VA examiners formulate negative nexus 
opinions based on the Veteran's complete medical history, and 
provide clinical rationale in support of their findings.  
Indeed, the September 2008 examiner specifically referenced 
three other medical studies that support both examiners' 
conclusions.  These opinions are well-reasoned and draw on 
specific aspects from the Veteran's medical history, 
including his lack of any immediate treatment for sinus 
problems.  As such, the Board finds their opinions to be 
highly probative. 

The Veteran has been accorded ample opportunity to furnish 
medical and other evidence in support of his claim, or in 
response to the opinions of the VA examiners; he has not done 
so.  See 38 U.S.C.A. § 5107 (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].

The only other evidence in the claims file linking the 
Veteran's sinusitis to his military service are the Veteran's 
own statements, and the December 2008 statement of the 
Veteran's fellow servicemember, D.W.J.  It is well settled, 
however, that lay persons without medical training, such as 
the Veteran and D.W.J., are not qualified to render medical 
opinions regarding matters such etiology of disease, which 
call for specialized medical knowledge.  See Espiritu v. 
Derwinski,  2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.       
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Board is of course aware of the provisions relating to 
continuity of symptomatology, discussed above.  See 38 C.F.R. 
§ 3.303(b) (2008).  However, there is no competent medical 
evidence of continuity of symptoms for years after service.  
The March 2008 letter from Dr. G.H., referenced above, notes 
that the Veteran was treated 25 times between February 1999 
and March 2006.  The Board does not doubt the veracity of 
this statement.  However, the earliest medical record in the 
Veteran's file showing treatment for a nasal condition is 
dated February 2000, more than six years following the 
Veteran's separation from service.  See the Veteran's 
February 7, 2000 private treatment record [diagnosing 
purulent rhinitis].  

The Veteran has asserted that he received treatment for his 
sinus disability in the years immediately following his 
separation from service.  See the April 2009 hearing 
transcript, page 12.  Indeed, as noted above, the Board 
afforded the Veteran additional time following his hearing to 
provide information to the VA regarding such treatment, or to 
obtain these treatment records himself.  The Veteran has not 
done so.  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider 
the veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  While the Veteran is competent to report his 
upper respiratory symptoms during the years, he is not 
competent to proffer an opinion as to the etiology of these 
symptoms.  Furthermore, any report of symptoms during service 
is not supported by contemporaneous service treatment records 
which lack such findings during service and at the time of 
his service discharge.  Accordingly, service connection may 
not be established via continuity of symptomatology under 
38 C.F.R. § 3.303(b).

In sum, the competent medical evidence of record does not 
indicate that a relationship exists between the Veteran's 
current sinusitis and his military service.  Accordingly, 
Hickson element (3), medical nexus, is not satisfied, and the 
Veteran's claim fails on this basis alone.  


ORDER

As new and material evidence has been received, the claim for 
service connection for sinusitis is reopened.  To this extent 
only, the appeal is allowed.

Entitlement to service connection for sinusitis is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


